Citation Nr: 0614175	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an angiolipoma.

2. Entitlement to service connection for heart disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
status post fracture of the nose with deviated nasal septum 
and mid-portion metallic clip in the nasal cavity.

4. Entitlement to an evaluation in excess of 20 percent for 
limited motion of the cervical spine with history of 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1957 to April 1961, 
and from October 1961 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The appeal for a rating in excess of 20 percent for 
limitation of motion of the cervical spine is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.

FINDINGS OF FACT

1.  An angiolipoma is not shown during service nor is there 
competent medical evidence establishing an etiological link 
between post-service angiolipoma and the veteran's military 
service.  

2.  Heart disease, including coronary artery disease, is not 
shown during service or to a compensable degree within one 
year after service, nor is there competent medical evidence 
establishing an etiological link between current heart 
disease and the veteran's military service.  

3.  The veteran is in receipt of the maximum schedular 
evaluation for status post fracture of the nose with deviated 
nasal septum.



CONCLUSIONS OF LAW

1.  An angiolipoma was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1116 (f), 1131, 5107 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005). 

2.  Heart disease was not incurred in or aggravated during 
military service; nor may service incurrence be presumed. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 

3.  The criteria for a rating excess of 10 percent for status 
post fracture of the nose with deviated nasal septum have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.97, Diagnostic Code 6502 (2005).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for an Angiolipoma

The veteran claims that service connection is warranted for 
angiolipoma which he believes was caused by exposure to Agent 
Orange.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f).  
Confirmation of the veteran's service in the Republic of 
Vietnam is not evident from the record, however, for the 
purposes of this decision only, the Board will presume that 
he was exposed to a herbicide agent in Vietnam.  

Since the veteran has presumably been exposed to a herbicide 
agent during active military service, connection to service 
is also presumed under 38 C.F.R. § 3.307(a)(6) in certain 
circumstances.  If it is demonstrated that the veteran has 
one or more of the following diseases, it shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2003). The records shows no evidence that 
the veteran has one of the diseases listed above and the 
presumptions associated with his Vietnam service do not 
apply.  

Service connection for this disorder may be established if it 
is shown that it resulted from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty. 38 U.S.C.A. 
§§ 1110, 1131.  It may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Service 
connection on a direct basis must still be considered.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As a 
result, the Board will consider the veteran's claim based on 
direct service connection.  

The veteran's service medical records show that he received 
treatment for pathology reported as an unknown swelling of 
the forehead, and also a cyst of the lateral meniscus or a 
possible synovioma, a maxillary retention cyst, and spider 
angiomata. Service Reports of Medical History show that the 
veteran reported that he had or had had tumors, growths or 
cysts, but the entire service medical record is negative for 
any complaints, findings, or treatment referable to an 
angiolipoma.  This is negative evidence and weighs against 
the veteran's claim.  

VA clinical records in November 1999 show that the veteran 
received treatment for pathology described as bumps on the 
groin and right forearm. In January 1999 VA clinical records 
show that the veteran had outpatient surgery for excision of 
lipomas of the right forearm and right groin. A January 1999 
pathology report identified an angiolipoma of the right arm 
and a lipoma of the right groin.   

A VA medical examination was performed in September 2004.   
The examiner opined that the veteran's previous angiolipomas 
were not related any symptomatology noted in his service 
medical records.  The examiner commented that he had reviewed 
the claims folder, taken the veteran's history, and that he 
had examined the veteran.  This is negative evidence against 
the veteran's claim.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The veteran's service medical records reveal some treatment 
for variously diagnosed and undiagnosed pathology related to 
cysts.  However, the entire service medical records are 
entirely absent for any complaints or findings referable to 
an angiolipoma. The record shows that many years after 
service, the veteran had surgery and an excision of a lipoma 
and an angiolipoma. A VA clinician, who examined the veteran 
and reviewed the claims folder, has opined that the excised 
angiolipoma is not related to any symptoms reported in the 
veteran's service medical records.  

The veteran has attributed his angiolipoma to exposure to 
Agent Orange and herbicides during service.  While he is 
competent to provide evidence on symptoms and injuries, he is 
not competent to establish the diagnosis or etiology of a 
medical disorder as such requires medical evidence or 
opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Further, the Board cannot base its decisions on its 
own unsubstantiated medical opinion, but must rely of the 
medical findings, diagnoses, and opinions of competent 
medical professionals. See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  There is no competent medical evidence in 
support of the veteran's assertion.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that an angiolipoma is not shown during 
service nor is there competent medical evidence establishing 
an etiological link between a post-service angiolipoma and 
the veteran's military service.  The weight of the evidence 
is against the veteran's claim and service connection for an 
angiolipoma is not warranted.   

II.  Service Connection for Heart Disease

The veteran's service medical records show that he reported 
continued complaints of heart racing, rapid heartbeat, and 
heart palpitations.  Paroxysmal atrial tachycardia was 
reported.  Electrocardiograms performed during service reveal 
no abnormalities.  The entire service medical records are 
negative for any findings referable to heart disease, 
including coronary heart disease.  

Post-service medical records show that in May 1997, the 
veteran sustained a myocardial infarction. Clinical findings 
revealed moderate coronary artery disease. Subsequently, an 
angioplasty was performed and a coronary artery stent was 
placed.  VA medical records also show that the veteran 
sustained a myocardial infarction in September 1999. 
Subsequent medical records reveal treatment for coronary 
artery disease. 

A VA medical examination of the heart was performed in 
September 2004.  It was reported in the veteran's medical 
history that he had had two heart attacks in 1999, and that 
he had had three stents placed.  After an examination, the 
physician opined that during the military, the veteran had 
occasional palpitations but his cardiac evaluation was 
negative.  The physician stated that in his opinion, the 
veteran's current heart disease was not related to any 
symptomatology in his service medical records.  It was stated 
that the examiner had reviewed the veteran's claims folder. 

Certain chronic diseases, including arthritis, "other" 
organic diseases of the nervous system, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty, or within seven years for multiple sclerosis. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While complaints of rapid heart beating and reports of 
tachycardia are shown during service, the service medical 
records are entirely absent for any findings or diagnoses of 
heart disease, including coronary artery disease. The interim 
medical record is absent for any pertinent pathology. Almost 
20 years after the veteran's period of service, in May 1997 
to be specific, the medical data shows that he sustained a 
myocardial infarction that was associated with coronary 
artery disease.     

The clinical data includes an opinion from a VA physician who 
after a review of the claims folder states that the veteran's 
current coronary heart disease is not related to symptoms 
shown in service.  The veteran's assertions and lay testimony 
regarding any relationship between his service symptoms and 
his current coronary artery disease are not considered 
competent medical evidence for establishing service 
connection.  Espiritu, supra.  Futhermore, there is no 
medical evidence in support of the veteran's assertion. The 
Board finds that heart disease, including coronary artery 
disease, is not shown during service or to a compensable 
degree within one year after service, nor is there competent 
medical evidence establishing an etiological link between 
current heart disease and the veteran's military service.  

The weight of the evidence is against the veteran's claim.  
Service connection for heart disease is not warranted.  

III.  An Evaluation in Excess of 10 Percent for Status Post 
Fracture of the Nose with Deviated Nasal Septum

The veteran has a long history of a deviated nasal septum 
toward the right that was treated with surgical intervention, 
placing a clip in the nasal cavity. Clinical records through 
the years reveal his complaints of problems breathing through 
the nose, and stopping up of the nasal passages. In November 
1999 it was reported at a VA medical examination that the 
deviated nasal septum resulted in a 10 percent obstruction.   

A VA medical examination of the nose and sinuses was 
performed in August 2004.  The veteran complained of nasal 
obstruction that was worse at night. It was reported that the 
veteran had had one episode of sinusitis in the past several 
years.  The physical examination revealed edema and erythema 
of the turbinates. There was 30 to 40 percent obstruction of 
the nose.  The diagnoses included chronic nasal obstruction, 
chronic sinusitis, sleeping disorder secondary to chronic 
nasal obstruction and chronic sinusitis.       

The veteran's deviated nasal septum is rated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6502 
(Septum, nasal deviation of: Traumatic only). Under 
Diagnostic Code 6502, disability characterized by 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent evaluation.  A 
10 percent evaluation is the maximum schedular evaluation 
available for a deviated nasal septum.  No other diagnostic 
code appears to apply in this case.  

Consequently, a higher rating is available only on an 
extraschedular basis. See 38 C.F.R. § 3.321(b)(1). The 
veteran has not alleged, and the evidence does not suggest, 
anything extraordinary about the disability resulting from 
the veteran's deviated septum that would warrant referral to 
the VA officers authorized to make extraschedular 
compensation awards. See Floyd v. Brown, 9 Vet. App. 88 
(1996).

The Board finds that the veteran is in receipt of the maximum 
schedular evaluation for status post fracture of the nose 
with deviated nasal septum.  An increased evaluation for a 
deviated nasal septum is not warranted.

Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans.  
Subsequent to Board remands, in January and February 2004, VA 
sent a letter notifying the veteran of the evidence necessary 
to establish an increased rating.  The veteran has been 
informed of what he was expected to provide and what VA would 
obtain on his behalf, and asked him to provide VA with any 
evidence he may have pertaining to his appeal. The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran. 
The veteran has not notified VA of any additional available 
relevant records with regard to his claim. The veteran has 
also been afforded VA medical examinations to evaluate his 
service connected disabilities.  As such, VA met its duty to 
assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for an angiolipoma is denied.

Service connection for heart disease is denied.

An evaluation in excess of 10 percent for status post 
fracture of the nose with deviated nasal septum and mid-
portion metallic clip in the nasal cavity is denied.


REMAND

This case was remanded by the Board in January 2004.  At that 
time it was requested that the veteran be afforded a VA 
orthopedic examination for evaluation of his cervical spine.  
Among other things, it was requested that the examination 
include range of motion testing of the cervical spine 
reported in degrees.  A review of the VA medical examination 
of the spine that was performed in October 2004 shows that 
range of motion studies were not performed in degrees, but 
motion was assessed by percentages. Range of motion in 
degrees is necessary for proper evaluation of the cervical 
spine according to the pertinent rating criteria.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the Remand orders. Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the Remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance. Id. As such, the Board 
finds that this case is not ready for appellate review and 
must be remanded for compliance with the remand instructions.   

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  A VA orthopedic examination is to be 
performed for evaluation of the service 
connected cervical spine disability. Any 
indicated studies, including X-rays 
should be performed, if necessary. Range 
of motion testing of the cervical spine 
must be performed and reported in 
degrees. Any limitation of motion of the 
cervical spine should also be described 
in terms of severe, moderate, or slight. 
The examiner should list all 
manifestations of the veteran's cervical 
spine disability. Specifically, the 
examiner should report all orthopedic and 
neurologic signs and symptoms which are 
due to the disability.    

2.  After completion of the above, the RO 
should review the expanded record and 
determine if an increased rating for the 
service connected cervical spine 
disability is warranted. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


